RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3007-16T6

STATE OF NEW JERSEY,

        Plaintiff-Appellant,

v.

C.W.,1

     Defendant-Respondent.
_____________________________

              Submitted May 25, 2017 – Decided June 8, 2017

              Before Judges Sabatino, Nugent and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No. 17-
              04-0580.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Laura B. Lasota, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Joseph D. Coronato, Ocean County Prosecutor,
              attorney for respondent (Samuel J. Marzarella,
              Chief Appellate Attorney, of counsel; John C.
              Tassini, Assistant Prosecutor, on the brief).

PER CURIAM


1
 We use initials to protect the identity and privacy of the alleged
victim, a minor, who resides in close proximity to defendant.
      In a prior appeal by the State in this matter, we vacated the

trial court's order denying the prosecution's motion for the

pretrial detention of defendant.                 See State v. C.W., ____ N.J.

Super. ____, A-2415-16 (App. Div. March 21, 2013).                          In doing so,

we specifically noted that the record was unclear regarding the

details    of    defendant's        prior   juvenile            record   and    his      tier

classification under Megan's Law.                    Id., slip op. at 47-48.                We

also noted that the trial judge had lacked at the time of his

original      decision    the    benefit        of    the       Acting   Administrative

Director's      March    2,   2017    guidance        memorandum         clarifying       the

significance of the phrasing of a recommendation by Pretrial

Services commonly utilized before that guidance memorandum was

issued.       Id. at 46-47.          We therefore remanded the matter for

reconsideration by the trial court, affording the parties and the

court the opportunity to "develop or clarify the record further,

as may be feasible and fair under the circumstances."                          Id. at 49-

50.

      Following our remand, the trial court conducted proceedings

at    which     the   State     presented       numerous         additional      exhibits

containing, among other things, detailed information concerning

defendant's       juvenile      history         and       his     Megan's      Law       tier

classification.          Defendant     countered          with     several     additional

exhibits,       including     two    letters         of   recommendation.              After

                                            2                                        A-3007-16T6
considering that additional material and the competing arguments

of the prosecutor and defense counsel, the trial court concluded

in a supplemental written decision on March 31, 2017 that the

State had met its burden under N.J.S.A. 2A:162-15 and N.J.S.A.

2A:162-18(a)(1) by clear and convincing evidence that defendant

should be detained before trial, because no amount of monetary

bail, non-monetary conditions, or a combination of monetary bail

conditions will reasonably assure defendant's appearance in court

when required; the protection or safety of any other person in the

community; and that the defendant will not obstruct or attempt to

obstruct the criminal justice process.    In the meantime, a grand

jury issued an indictment against defendant charging him with

attempted sexual assault, endangering the welfare of a child, and

attempted endangering the welfare of a child.         The indictment

suffices to satisfy the State's burden of showing probable cause

for the predicate offense, which is an ingredient of the statutory

detention analysis.   See N.J.S.A. 2A:162-19(e)(2).

     Following the trial court's detention ruling, defendant filed

an appeal, which the State has opposed.    In his brief, defendant

included a procedural argument that his counsel had not been

afforded sufficient time to review the State's exhibits before the

remand hearing.   Consequently, we temporarily remanded the matter

to the trial court to afford defense counsel a further opportunity

                                 3                           A-3007-16T6
to present evidence and arguments.          We have been advised in a May

18, 2017 letter from the trial court that defendant's trial counsel

has stated on the record that "he had sufficient opportunity to

investigate on behalf of his client, and he had nothing to add as

a material bearing regarding detention of his client."              The State,

in response, commended any further decision to the trial court's

discretion.     Thereafter, the trial court reaffirmed its earlier

ruling for the reasons it had previously set forth.

     Having     now   duly     considered   the   respective   arguments      of

counsel in their written submissions on the present appeal, we

affirm the trial court's detention order for the sound reasons

expressed in its oral decision and its sealed written decision

dated   March   31,    2017.     The   trial   court's   decision    does   not

represent an abuse of discretion, in light of the additional

information presented to it on remand, and comports with the

applicable law.       See C.W., supra, ___ N.J. Super. at ___, slip op.

at 30 (noting the standard of review).

     Affirmed.




                                       4                               A-3007-16T6